Citation Nr: 1819206	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  08-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.  

2.  Entitlement to an evaluation in excess of 10 percent for bursitis, synovitis and degenerative changes of the left knee, to include a separate compensable evaluation for limitation of extension of the left leg.

3.  Entitlement to a compensable evaluation for left knee instability prior to March 26, 2014, and in excess of 10 percent thereafter.  

4.  Entitlement to an evaluation in excess of 10 percent for bursitis, synovitis and degenerative changes of the right knee.

5.  Entitlement to a compensable evaluation for right knee instability prior to March 26, 2014, and in excess of 10 percent thereafter.



REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before a Decision Review Officer in September 2008.  The Board remanded this case for additional development in December 2015; it has been returned to the Board at this time for further appellate review.  

The bilateral knee issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, the Board reflects that there were other issues on appeal.  However, in February 2018, the Veteran elected to participate in VA's Rapid Appeals Modernization Program (RAMP), as to those other eligible issues, including a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  Accordingly, the Board does not have jurisdiction over those claims at this time, and therefore those issues will only be addressed by the Board at a later time, if and when such is appropriate.  



FINDINGS OF FACT

The Veteran's chronic mechanical low back syndrome was caused by his service-connected bilateral knee disabilities.  


CONCLUSION OF LAW

The criteria for establishing service connection for chronic mechanical low back syndrome have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may also be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310 (2017).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

On appeal, the Veteran and his representative have asserted that his lumbar spine disorder is related to or aggravated by his service-connected bilateral knee disabilities.  In particular, he has asserted that he has an antalgic gait, abnormal weightbearing, and a limp due to his bilateral knee disabilities which caused him to use a cane/crutches and impacts his back.  The Board acknowledges that the Veteran has service-connected bilateral knee disabilities.  

The Veteran underwent a VA examination in April 2007, at which time the examiner diagnosed moderate narrowing of the L4-S1 with chronic low back pain.  That examiner opined that the Veteran's lumbar spine disorder was less likely than not related to his bilateral knee disabilities because there was "absolutely no medical literature that states that his knee condition cause cause [his] back condition."  The examiner's opinion was found to be inadequate by the Board in its December 2015 remand, as it did not address the aggravation aspect of secondary service connection.  

The Board remanded the case for another VA examination, which occurred in March 2017.  That examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  That examiner opined that the Veteran's lumbar spine disorder was not aggravated by his bilateral knee disabilities.  That examiner, however, did not address the causation aspect of secondary service connection as requested by the December 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the Veteran and his representative submitted a private opinion from Dr. D.B.M., who did a telephonic interview of the Veteran and reviewed the claims file.  He diagnosed the Veteran with chronic mechanical low back syndrome in his November 2017 independent medical opinion.  The Board notes that Dr. D.B.M.'s opinion is fairly lengthy.  However, in short, he opined that the Veteran's mechanical low back syndrome was caused by the Veteran's antalgic gait and limping that was the result of his bilateral knee disabilities, and noted by his cane use as far back as 2008.  Dr. D.B.M. also submitted several pieces of treatise evidence regarding mechanical low back syndrome.  

After reviewing the claims file, the Board finds that the evidence is in equipoise as to whether the Veteran's current low back disorder is caused by his bilateral knee disabilities.  The positive and negative medical evidence is evenly balanced.  The Board must therefore resolve reasonable doubt and grant the appeal as to service connection for the Veteran's chronic mechanical low back syndrome.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic mechanical low back syndrome is granted.  


REMAND

The Veteran's last VA examination of his bilateral knees was in November 2014.  After review of that examination report, the Board notes that although range of motion testing results were provided, the Board is unable to ascertain whether such was active or passive range of motion; likewise, although the examiner discussed pain on weightbearing, he did not discuss whether there was pain on non-weightbearing.  Furthermore, the examiner did not discuss any additional limitation of functioning regarding the Veteran's reported flare-ups.  

Consequently, the Board finds that a remand is necessary in order to obtain another VA examination of the bilateral knee disabilities, which adequately addresses the current severity of those disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2017) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint); see also Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009).

Finally, it appears that in January 2008 the Veteran underwent surgery to repair torn menisci in both knees.  Those operations reports are not in the record.  Therefore, on remand, the AOJ should obtain any outstanding VA treatment records, to include any bilateral knee surgeries that occurred in January 2008.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Dallas and Boston VA Medical Centers, or any other VA medical facility that may have treated the Veteran, to specifically include January 2008 bilateral knee arthroscopic surgery records and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of his bilateral knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The bilateral knees should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  If additional functional loss cannot be estimated, the examiner must provide an explanation for the inability to provide such an estimation.  An explanation that the flare-up was not observed, standing alone, is not adequate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


